

Exhibit 10.17
PAY SCALE AGREEMENT


This Pay Scale Agreement ("Agreement") is made and entered into between
Mississippi Lignite Mining Company ("MLMC"), a Texas joint venture authorized to
do business in the State of Mississippi, and Choctaw Generation Limited
Partnership by Choctaw Generation, Inc., its general partner, ("CGLP"), a
Delaware limited partnership authorized to do business in the State of
Mississippi (MLMC and CGLP are referred to collectively as the "Parties"),
effective as of the last date acknowledged below.
W I T N E S S E T H:


WHEREAS, MLMC and CGLP are parties to the Lignite Sales Agreement dated April 1,
1998, as amended (the "Lignite Sales Agreement" or "LSA");
WHEREAS, in the Settlement Agreement and Release, effective September 9, 2003
("Power Escalation Settlement") MLMC and CGLP agreed to change the "Point of
Delivery" from the Truck Hopper to the C5A and C5B Conveyors;
WHEREAS, CGLP has requested that the location of the one existing Pay Scale be
changed from its current location on the C1 Conveyor and converted into two Pay
Scales, one on each of the-C5A and C5B Conveyors;
WHEREAS, MLMC has verbally agreed to the change in the Pay Scale location and
the configuration thereof;
WHEREAS, CGLP completed the installation and material testing of the C5A and C5B
Conveyor "Pay Scales" on April23, 2004 and performed material tests again in
October 2004 and March 2005. The results of these tests showed that the initial
Pay Scale calibrations performed by the vendor were not correct. Although this
miscalibration resulted in errors in the weight of



--------------------------------------------------------------------------------



the lignite delivered between April2004 and March 2005, CGLP and MLMC agree that
those errors are not significant;
WHEREAS, CGLP has requested that LSA Section 5.02 be amended to provide that the
Pay Scale "error outside the manufacturer's allowable tolerance by more than
one-half percent (0.5%) of the base quantity being measured" be changed to the
Pay Scale "error outside the manufacturer's allowable tolerance of the base
quantity being measured";
WHEREAS, MLMC has requested that LSA Section 8.02 be amended to provide that the
Seller's invoice to the Buyer be changed from "on or after the tenth (10th) Day
of each Month" to "on or after the fifth (5th) Day of each Month"; and
WHEREAS, the Parties desire to compromise and settle all of the claims between
them concerning the Pay Scale(s), including without limitation, any credited
tonnage as it relates to past invoices (the "Pay Scale Settlement").
NOW, THEREFORE, in consideration of the recitals set forth above, the mutual
promises, agreements, covenants and provisions herein contained, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
1. Change in Pay Scale Location. Contemporaneously with the execution of this
Agreement, the Pay Scales(s) shall be moved from the C1 Conveyor to the C5A and
C5B Conveyors. As specified in Section 3 of the Power Escalation Settlement,
CGLP shall assume custody and risk of loss of the lignite due to fire at the
discharge of the Lignite Handling Feeder Breaker. Lignite ownership shall
transfer from MLMC to CGLP at the C5A and C5B Pay Scales.
2. Daily Quantities. With the change in location of the existing Pay Scale, the
attached



--------------------------------------------------------------------------------



Exhibits Al and A2 illustrate and depict how the daily quantity of Dedicated
Lignite or Alternative Fuel is determined.
3. Amendments of LSA. The Parties further agree that existing LSA Sections 5.02
and 8.02 shall be deleted and replaced with the revised LSA Sections 5.02 and
8.02 that are set forth in the attached Exhibit B of this Agreement.
4. Mutual Release. MLMC and CGLP, together with their related entities,
partners, parents, subsidiaries, affiliates, past or present officers,
officials, directors, employees, agents, representatives, attorneys, successors,
and assigns, hereby release, remise, cancel, acquit, relinquish, and forever
discharge each other and their related entities, partners, parents,
subsidiaries, affiliates, past or present officers, officials, directors,
employees, agents, representatives, attorneys, successors, and assigns from any
past or present claims and disputes which have arisen under the LSA relating to
the Pay Scales.
5. Ownership of Claims. The Parties hereby represent and warrant to one another
that each is the sole owner of each and every claim, cause of action, right, and
chose in action being released herein, that each has not previously assigned or
encumbered same, and that each has the full right, power and authority to enter
into this Agreement and to consummate the transactions contemplated by it.
6. No Liability. Nothing in this Agreement shall be construed as or constitute
an admission of liability in any way to any of the claims being released herein,
the same being expressly denied.
7. Jointly Drafted. This Agreement is a negotiated agreement and shall be
construed without regard to the identity of the person(s) who drafted the
various provisions thereof. Every provision of this Agreement shall be construed
as though all Parties participated equally in the



--------------------------------------------------------------------------------



drafting thereof. Any legal rule of construction that a document is to be
construed against the drafting party shall not be applicable and is expressly
waived by the Parties.
8. Voluntary Agreement. The Parties agree and represent that they have been
represented by counsel of their choosing, have read this Agreement, know and
understand its contents, terms and implications, and that it has been executed
under free will and action.
9. Integration Clause. This Agreement represents and contains the entire
agreement and understanding between the Parties related to the final compromise
and settlement of the past and existing matters relating to the Pay Scales and
any and all previous statements or understandings, whether express or implied,
oral or written, relating to the settlement of any disputes relating to the Pay
Scales are fully extinguished and superseded by this Agreement. Further, this
Agreement may not be altered or varied except by writing signed by the Parties.
10. Applicable Law. This Agreement is entered into in Texas and is to be
governed by and construed under the internal laws of Texas, without giving
effect to the conflict of laws principles thereof, and the laws of the United
States of America to the extent they preempt or supersede Texas law.
11. Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be considered an original for all purposes.
12. Authority to Sign. The Parties hereby represent and warrant that each of
them and any person(s) executing this Agreement on their behalf have the full
power and authorization to execute this Agreement in the capacity stated
therein, and that upon their execution of the same it is and shall be binding
upon the Parties thereto and their respective related entities, parents,
subsidiaries, affiliates, past or present officers, officials, directors,
employees, agents, representatives, attorneys, successors, and assigns.



--------------------------------------------------------------------------------



13. Affirmation of LSA. Except as referred to in Paragraph 3 of this Agreement,
this Agreement does not replace, alter, or modify the terms of the LSA, which is
still in force and effect, and this Agreement is entered into by CGLP and MLMC
without an admission of fault, or liability. Further, this Agreement is intended
solely and exclusively for the benefit of the Parties. Nothing in this Agreement
shall be construed to confer any rights, benefits, or otherwise, on any third
parties, nor shall this Agreement be deemed to create any contractual
relationship with or cause of action in favor of any third party.
14. Defined Terms. Capitalized terms in this Agreement shall have the meaning
set forth herein or if no definition is provided herein, such terms shall have
the meaning as defined in the LSA.


[SIGNATURES NEXT PAGE]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the last date
acknowledged below.


 
 
MISSISSIPPI LIGNITE MINING COMPANY
 
 
 
 
 
 
By:
/s/ Clifford R. Miercort
 
 
 
Clifford R. Miercort
 
 
Its:
Management Committee Member

 
 
CHOCTAW GENERATION LIMITED
 
 
PARTNERSHIP, BY CHOCTAW
 
 
GENERATION, INC., ITS GENERAL
 
 
PARTNER
 
 
 
 
 
 
By:
/s/ Paul J. Cavicchi
 
 
 
Paul J. Cavicchi
 
 
Its:
President






--------------------------------------------------------------------------------





STATE OF TEXAS
 
§
 
 
 
COUNTY OF DALLAS
 
§

BEFORE ME, the undersigned Notary Public in and for the State of Texas, on this
day personally appeared Clifford R. Miercort, Management Committee Member of
Mississippi Lignite Mining Company, known to me to be the person whose name is
subscribed in the foregoing instrument, and acknowledged to me that he has
executed the same for the purposes and considerations therein expressed and in
the capacity therein stated.
GIVEN UNDER MY HAND AND SEAL OF OFFICE, this 29th day of September, 2005.


 
 
/s/ Belinda Coleman
 
 
Notary Public, State of Texas
 
 
 
My Commission Expires:
 
 
11/20/2005
 
 






--------------------------------------------------------------------------------





STATE OF TEXAS
 
§
 
 
 
COUNTY OF DALLAS
 
§

BEFORE ME, the undersigned Notary Public in and for the State of Texas, on this
day personally appeared Paul J. Cavicchi, President of Choctaw Generation, Inc.,
General Partner of Choctaw Generation Limited Partnership, known to me to be the
person whose name is subscribed in the foregoing instrument, and acknowledged to
me that he has executed the same for the purposes and considerations therein
expressed and in the capacity therein stated.
GIVEN UNDER MY HAND AND SEAL OF OFFICE, this 29th day September, 2005.


 
 
/s/ Stephen R. Walters
 
 
Notary Public, State of Texas
 
 
 
My Commission Expires:
 
 
12/14/2008
 
 






--------------------------------------------------------------------------------





EXHIBIT B
AMENDMENTS TO THE LIGNITE SALES AGREEMENT




Section 5.02    Scales, Right of lnspection and Accuracies. Buyer and Seller
shall arrange for an appropriately certified independent third party to
calibrate the Pay and Check Scales, respectively, at least twice per year. Both
parties may, by mutual consent, waive third party calibration of the scales and
perform such calibrations jointly. In such event, both Parties agree to be bound
by the result of such joint calibration until the next semiannual calibration of
the scales takes place. The cost of calibration of the Pay Scale and Check
Scale, however accomplished, shall be shared equally by Buyer and Seller. Each
Party shall have the right, at its own expense, to inspect the other Party's
lignite sampling, weighing and the laboratory testing facilities, and to observe
the other Party's sampling, weighing and analytical procedures. Either Party may
request a calibration of the Pay Scale or Check Scales at any time. If the
scales are found to be within manufacturer accuracy limits, the requesting Party
will pay for the test; otherwise, the other Party shall pay for the test. If the
scales are found to be in error outside the manufacturer's allowable tolerance
of the base quantity being measured, the weights and corresponding invoices and
payments shall be adjusted accordingly from the point of error, or if such point
cannot be agreed upon between the Parties, such adjustment shall be for one-half
(1/2) of the tonnage of Dedicated Lignite or Alternative Fuel delivered since
the last determination of
accuracy.




Section 8.02 Method of Billing and payment. Seller shall invoice Buyer on or
after the fifth (5th) Day of Each Month for Dedicated Lignite or Alternative
Fuel delivered during the immediately preceding Month. If there is insufficient
information regarding quality, Seller may render an invoice using an estimate of
quality using reasonably justifiable fuel quality assumptions, with appropriate
adjustments to be made as soon as sufficient information is available. Buyer
will make payment therefor, by bank wire transfer of funds to a bank account
designated by Seller on or before the twenty-fifth (25th) Day after receipt of
each invoice, except if Buyer has yet to receive payment from the Tennessee
Valley Authority ("TV A") for the concurrent billing month pursuant to the PPOA,
in which case Buyer will pay Seller as soon as is reasonably possible following
Buyer's receipt of such payment from TVA.

